Citation Nr: 1222129	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  05-23 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Marine Corps from March 1979 to October 1988.  Only service from March 1979 to March 1985 is considered for purposes of compensation entitlement, as the Veteran was discharged under conditions other than honorable for the period of March 1985 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Anchorage, Alaska, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In February 2007, January 2010, and December 2010 decisions, the Board remanded the issue to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.

The Veteran testified at a May 2006 hearing held at the RO before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  The Veteran has a right to have the Veterans law Judge who took testimony in his case participate in the decision.  38 C.F.R. § 20.707.  The Veteran was therefore offered the opportunity for a new hearing before another Veterans Law Judge in October 2010 correspondence.  He failed to respond to that inquiry, although the letter was sent to his address of record.  No further hearing need be scheduled.


FINDING OF FACT

The currently diagnosed degenerative disk diseaseL5-S1, status post-laminectomy, was not first manifested during a period of qualifying active duty service, and the preponderance of the evidence is against a finding that such is related to the Veteran's qualifying period of service.


CONCLUSION OF LAW

The criteria for service connection of a low back disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  November 2003, March 2007, March 2010, and January 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2007 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Although VA requested releases to permit requests for relevant worker's compensation claim records from California and Alaska in January 2011 correspondence, the Veteran failed to supply such or the necessary records.  Similarly, the Veteran identified two care providers in connection with his initial December 1998 claim for benefits as well as additional providers in connection with the current appeal; the Veteran has since been asked several times for completed current releases to allow VA to obtain records, but the Veteran has either not responded or has supplied releases for only certain providers.  In the absence of additional cooperation from the Veteran, further development for these records is not possible.  38 C.F.R. § 3.159(c)(1)(i).

A VA examination was conducted in April 2008, and the examiner supplemented his opinion in March 2010; all required clinical findings were made and necessary opinions were supplied, along with a clear rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination is adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In an unappealed July 2003 administrative decision, VA determined that only the Veteran's service from March 1979 to March 1985, marking his first period of enlistment, afforded basic eligibility for VA benefits.  This period of service was under honorable conditions ("good service").  The Veteran was formally discharged in October 1988 with an other than honorable discharge, disqualifying him from VA benefits related to any disease or injury stemming from that period ("bad service").  

Service treatment records reveal that on entry into service in 1979, no low back problems were reported or clinically noted.  In July 1980, the Veteran complained of low back pain after lifting, and muscle strain was diagnosed.  He continued to complain over several weeks of August 1980, but service records are then silent regarding the low back until August 1981, when low back strain was noted during treatment for an infection.  In February 1984, the Veteran reported the onset of acute back pain after lifting improperly.  At his February 1985 examination for re-enlistment, no back problems were subjectively reported or objectively noted.

Service personnel records reveal that the Veteran was disciplined for a failure to report a car accident in June 1986, during his period of bad service.  The Veteran overturned a car.  There is no record of medical treatment at that time or any report of physical injury.  In December 1987, service treatment records reveal that the Veteran was referred for orthopedic evaluation of "chronic" low back pain.  The Veteran reported a 1982 injury playing football.  However, his separation examination in August 1988 was silent for any subjective or objective reports or findings of back problems.  

Post service records are incomplete.  The Veteran reported chiropractic treatment from 1990 to 1992, but has not supplied the VA with requested updated releases to obtain records of such.  Nevertheless, there is no disagreement over the subject of the records.  The Veteran has reported, and doctors have consistently corroborated, that the Veteran sustained a herniated disc during that time frame and underwent a laminectomy in 1991.

Private physical therapy notes from January 2003 report the history of laminectomy during treatment for cervical spine complaints.  No low back problems are reported.

VA treatment records from 2001 to 2010 reveal continued complaints of severe low back pain.  The Veteran has not consistently reported the circumstances of onset.  At times he reports pain since service, and at other times he dates his current problems to 1991 and surgery for an acute herniated disc.  He also describes several work injuries over the years.  Doctors consistently raise the question of exaggeration and medication-seeking behaviors; the Veteran has a history of substance abuse and addiction.  

At the May 2006 Board hearing, the Veteran stated that as part of his duties, he performed heavy labor, with lots of lifting and carrying of communication equipment.  He stated that he repeatedly reported chronic low back pain, and was given over the counter medication by corpsman.  He occasionally had spasms, and at times pain radiated into the left leg..  No x-rays were taken.  He stated he had back pain continually since that time.  

A VA spine examination was conducted in April 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he first injured his back when "breaking the Marine Corps record in setups in basic training."  He stated he was not treated then, but reported to sick call several times subsequently, but was given no treatment other then medication.  He stated that he had bulging discs in 1989, and they "went completely out" in 1991."  He underwent a double laminectomy which he alleged left him with chronic arthritis.  He denied bowel or bladder problems, but stated he had occasional right thigh pain.  

The examiner noted on review of the file that he had told another doctor that he had sustained a work injury in 1989 that caused the bulging discs.  He also described being struck in the upper back with a 2x4 to another doctor.  

Physical examination revealed no specific area of pain ; the Veteran stated that "the entire low back hurt."  Flexion was to 60 degrees, extension was to 30 degrees, lateral flexion was to 20 degrees bilaterally, and rotation was to 30 degrees bilaterally.  Pain was reported at the endpoint, and was reported to increase with repetitive motion.  Strength and endurance also subjectively reduced due to pain, but there was no atrophy of the lumbar muscles.  Straight leg raising was negative, and sensorum was intact.  The Veteran performed heel and toe stands reluctantly, as he stated they hurt his back.  Deep tendon reflexes were normal except for the right ankle, which was absent.  X-rays showed the laminectomy, but no degenerative joint disease.  Degenerative disc disease at L5-S1, status post complete laminectomy at L5 and partial laminectomy at L4 and S1 was diagnosed.

The examiner then opined that it was less likely than not that the Veteran had a significant low back injury on active duty.  Service treatment records showed only two instances of treatment for back strain, with no mention of injury during the Veteran's period of good service.  The Veteran continued to participate in intramural sports late in his enlistment.  

The same examiner again reviewed the claims file and offered a medical opinion in March 2010; the Board had requested such review to address instances of treatment for low back pain during service which were not clearly discussed.  The examiner reviewed the full file, and acknowledged all treatment as noted by the Board, as well as other relevant service treatment records.  The examiner again endorsed his April 2008 opinion, that a nexus to service was less likely than not.  He stated that episodic muscle strain, as noted in service records "does not lead to degenerative joint disease or degenerative disc disease according to orthopedic literature."  The examiner also noted that the record reflected a workers' compensation claim following service, with an alleged injury in 1989.  There was inadequate documentation of these proceedings.  The examiner concluded that it "is less likely as not that the 6 entries of lumbar strain over his 8 year career was a causal factor..." in the development of the current disability.  The examiner was a physician's assistant; his opinion was endorsed by a medical doctor.

In December 2010, the Board again remanded the matter for further development, noting that inadequate efforts had been made to obtain relevant documentation regarding the Veteran's post-service workers' compensation claims.  The Veteran was asked to provide appropriate releases to allow VA to obtain records on his behalf, or to himself submit records.  The Veteran did not respond, and no additional records could be obtained.

The Veteran has opined that his current low back disability is related to the low back strains he sustained during his period of good service from March 1979 to March 1985.  The Veteran, as a layperson, is competent to report the signs and symptoms of a disability he observes or experiences through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  He is not competent to render an opinion on causation or etiology where such requires application of specialized knowledge or training; in other words the Veteran can report a cause and effect relationship he observes (a broken leg in a fall), but cannot draw conclusions which require interpretation of data (fatigue indicates anemia).  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has competently reported continuity of his low back pain and symptomatology since his initial in-service injury in 1980.  He has described recurrent low back pain since his good service.  Unfortunately, the Veteran's testimony in this regard is not credible, and is entitled to no probative weight.  Service treatment records fail to reflect continuity of symptoms; they reflect episodic, discrete complaints which resolved individually.  The Veteran made no reports of long term or chronic back pain during examinations which specifically asked for such information.  The sole reference to chronic back pain, in 1987, followed a serious car accident in 1986, during his other than honorable service.  The Veteran rolled a vehicle; specific injuries from this accident are unknown, as the Veteran hid its occurrence in service.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence, however.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The assessment of the Veteran's credibility is affected by notations from treating doctors which note exaggerative behaviors and medication seeking in the Veteran.  Moreover, the record reflects documentation of serious post-service injuries and worker's compensation claims related to the low back which contradict the Veteran's assertions in the context of his claim for VA benefits.  

Finally, the Veteran's failure to respond to VA's pointed request for information related to his worker's compensation claims contribute to the conclusion that these records reflect an injury accounting for the current problems.  The timeline of treatment and diagnosis reflected in those private records which are associated with the claims file supports this conclusion; the Veteran herniated a lumbar disc soon before his 1991 laminectomy, after his period of good service.

The sole competent and credible evidence regarding a nexus between the Veteran's good service and current disability, then, consists of the April 2008 and March 2010 opinions from the VA examiner.  The examiner reviewed the claims file in its entirety and twice opined that a relationship between the currently diagnosed low back disability and the documented in-service treatment was unlikely.  Muscle strains such as that experienced by the Veteran do not lead to disc problems, and further, the Veteran's in-service problems were not chronic.  The examiner found more credible the evidence of post-service low back injury.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a low back disability is not warranted.


ORDER

Service connection for a low back disability is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


